Title: From James Madison to William Harris Crawford, 13 April 1824
From: Madison, James
To: Crawford, William Harris


        
          Dr. Sir
          Montpr Apl. 13. 1824
        
        I recd. by the last mail yours of the 8th. & I enclose the requested copy of the letter shewing your reasons for declining the charge of the War Dept. on the resignation of Mr. Eustis; to which justice requires me to add, that the mission to France which you afterwards accepted was unsolicited on your part.
        I thank you for the Vol: of the Diplom: Française which I retain till I can conveniently look over the article on the subject touched on in our conversation.
        I am very sorry for the prolonged weakness of your sight. As it is probably a sympathetic effect of the cause which has impaired your general health, it may be expected to yield to its re-establishment. In sincere wishes that this may speedily take place Mrs. M. unites with me as I do with her in cordial regards to Mr[s]. Crawford & your amiable Amanuensis.
        
          J. M.
        
      